Honorable Logan Wood, Jr.             Opinion   No.   M-1012
Chairman
Texas Board of Athletic Trainers
2020 Mangup
Houston, Texas 77018


                                   Re: Questions relating to quali-
                                       fication and practice under
                                       authority of the Texas
                                       Board of Athletic Trainers
                                       (H.B. 602, Acts 62nd Leg.,
                                       R-8. 1971, ch. 498. p. 1722,
Dear Mr. Wood:                         codified as'Art. 4512d, V.C.S.).

     In your letter requesting an opinion from this office, you
ask us to construe the provisions of Article 4512d. Vernon's
Civil Statutes (H.B. 602, Acts 62nd Leg., R-S., 1971, ch. 498,
p. 1722) in answering the following questions:

          1. Is an athletic coach authorized to
     utilize physical modalities such as ultra-
     sound, diathermy, whirlpool, or similar de-
     vices on athletes?

          2. What legal steps may be taken against
     a person who holds'himself out as an athletic
     trainer or performs for compensation activities
     of an athletic trainer without first obtaining
     a license?




                            -4937-
Honorable Logan Wood, page 2      (M-1012)



           3. May a member of the Texas Board of
     Athletic Trainers also serve with or without
     pay as the executive secretary to the Board.

We will answer your questions in the order they are submitted.

     1. The Texas  Board of Athletic Trainers was created by
the provisions of House Bill 602, Acts 62nd Legislature, Regular
Session, 1971, chapter 498, page 1722, codified as Article 45128,
Vernon's Civil Statutes. Section 8 of the Act provides that:

          "Sec.8. No person may hold himself out
     as an athletic trainer or perform, for compensa-
     tion, any of the activities of an athletic
     trainer as defined in this Act without first
     obtaining a license under this Act."

     Section 17 of the Act provides that Section 8 shall become
effective on January 1, 1972. Section l(1) of the Act defines
"athletic trainer" as follows:

          "(1) 'Athletic Trainer' means a person
    with specific qualifications, as set forth in
    Section 9 of~'this Act, who, upon the advice
    and consent of his team physician carries out
    the practice of prevention and/or physical
           .
     rehabilitation of injuries incurred by ath-
    letes. To carry out these functions the
    Athletic trainer is authorized to use physical
    'modalities such as heat, light, sound, cold,
    electricity, or mechanical devices related
    to rehabilitation and treatment."

     Section l(4) of ths Act exempts certain classes of persons
from the provisions of the,Act. Although athletic coaches are not
expressly exempted by the provisions of Section l(4) from the
licensing provisions of the Act, it is our opinion that those
persons who do not hold themselves out to the public as athletic




                               -4938-
Honorable Logan Wood, page ,3     :(M-1012))



trainers and whose profession or occupation is that of an
athletic coach and who are not compensated to perform the
activities of an "athletic,trainer" are exempted from the pro-
visions of House Bill 602,and may use physical modalities on
athletes as a necessary activity in the performance of their
duties as an athlet,ic coach.'

      2. On January 1, 1972, ,and thereafter, anyone who holds
himself out as an athletic trainer or performs for compensa-
tion any of the activities of an athletic trainer, without first
obtaining a license under the Act, may be prosecuted under the
provisions of Section 15. Section 15 of the Act provides th,at:

          "Sec. 15~. Any person who violates a provision
     of this Act is guilty of a mi,sdemeanor and on con-
     viction is punishable by a fine of not less than
     Twenty-five ($25) or more than Two Hundred. ($200)
     Dollars."

     Since the maximum penalty for those who,violate the pro-
visions of House Bill 602 is by a fine of not more than Two Hundred
($200) Dollars, a Justice Court in the county in which the viola-
tion occurred would have jurisdiction of the,,offense. Article V,
Section 19, Texas Constitution.   In this regard, a county or
district attorney or any other interested citizen of .the county
in which the violation occurred who has information regarding
the violation of any of the provisions of .the Act may file a
complaint against the 'violator in the Justice Court.

      3. Section 3 of the Act provides for the organization of
the Board and includes a Chairman, Vice-Chairman, Secretary-
Treasurer and such committees as the Board deems necessary.
Such organization does not include an executive secretary.
Subdivision (d) of Section 5 of the Act authorizes the Board
to employ an executive secretary and other persons necessary
to carry out the provi,sions of the Act. Therefore, it, is: our
opinion that it was not the legislative intent to authorize a
Board member to also be an employee of the Board in the position
of executive secretary. YOU are accordingly advised that a Board
member may not be employed as an exec'utive secretary.


                                -4939-
Honorable Logan Wood, page 4     (M-1012)


                          SUMMARY

               Those persons who do not hold themselves
          out to the public as athletic trainers and whose
          profession or occupation is that of an athletic
          coach and who are not compensated to perform the
          activities of an "athletic trainer" are~exempted
          from the provisions of H.B. 602, Acts 62nd Leg.,
          R.S., 1971 and may use physical modalities on
          athletes as a necessary activity in the per-
          formance of their duties of an athletic coach.

               Since the maximum penalty for those who
          violate the provisions of H.B. 602 is by a fine
          of not more than Two Hundred ($200) Dollars, a
          Justice Court in the county in which the violation
          occurred would have jurisdiction of the offense.
          Article V, Section 18, Texas Constitution.   In this
          regard a county or district attorney or any other
          interested citizen of the county in which the
          violation occurred who has information regarding
          the violation of any of the provisions of the Act
          may file a complaint against the violator in the
          Justice Court.

               A member of the Texas Board of Athletic
          Trainers may not be employed by the Board in the
          position of executive secretary of the Board.

                                            truly yours,
                                                /
                                                CJw crG4eu
                                               ci
                                                C. MARTIN
                                                General of Texas

Prepared by Ivan R. Williams, Jr.
Assistant Attorney General




                               -4940-
      .
. .


          Honorable Logan Wood, page 5     (M-1012)



          APPROVED:
          OPINION COMMITTEE

          Kerns Taylor, Chairman
          W. E. Allen, Co-Chairman
          Austin Bray
          sally Phillips
          Linward Shivers
          Wardlaw Lane

          SAM MCDANIEL
          Staff Legal Assistant

          ALFRED WALKER
          Executive Assistant

          NOLA WHITE
          First Assistant




                                         -4941-